Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 6/2/2020.
2.	Claims 1-20 are pending in this application. Claims 1, 13, 19 and 20 are independent claims.
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest content publishing by obtaining a multimedia material and geographical location information; uploading the multimedia material and the geographical location information to a server; presenting a first output result and a second output result transmitted by the server in a user interface, the first output result being obtained after the server inputs the multimedia material into an artificial intelligence (AI) model, and the second output result being obtained by the server by combining the first output result with the geographical location information; and generating user content that comprises the first output result and the second output result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huang (US-20150264094-A1).
Harpur (US-20200162331-A1).
Garner (US-20200273013-A1).
Schneider (US-20210243149-A1).
Li (US-20210319073-A1).
Tiwari (US-10380249-B2).
Varshney (US-20200219323-A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174